Citation Nr: 1007638	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-08 082	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a neck disability, 
to include as secondary to a lumbar spine disability.

3.  Entitlement to service connection for bilateral leg 
disability, to include as secondary to a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision.  

The Veteran presented sworn testimony in support of his 
appeal during a hearing before the undersigned Veterans Law 
Judge in April 2009 in Washington, DC.  The Board remanded 
the appeal for further procedural and evidentiary development 
in June 2009.  Such development having been accomplished, the 
case is once again before the Board for appellate review.


FINDINGS OF FACT

1.  No chronic disability of the lumbar spine is shown during 
active service or for several years thereafter; arthritis of 
the lumbar spine was not shown within one year of discharge 
from active service; and no other connection to service is 
shown in the evidence of record.

2.  No chronic disability of the cervical spine is shown 
during active service or for many years thereafter; arthritis 
of the cervical spine was not shown within one year of 
discharge from active service; and no other connection to 
service is shown in the evidence of record.

3.  No chronic disability of the legs is shown during active 
service and no other connection to service is shown in the 
evidence of record.

CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309, 4.9 (2009).

2.  Service connection for a cervical spine disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Service connection for a bilateral leg disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he tripped on some steps injuring 
his low back approximately six months prior to his discharge 
from active duty.  He asserts that he was treated with over 
the counter pain medication and exercises at the time, and 
that he sought medical care within four months of his 
discharge from service for low back pain.  Unfortunately, the 
physician who provided this care is now deceased and the 
medical records are unavailable.  He maintains that the low 
back injury was so severe as to require two surgical 
procedures within several years of service and another one 
many years later.  He asserts that he possibly injured his 
cervical spine region during the fall as well, with injury 
residuals becoming severe over time, so as to warrant surgery 
in 2004.  He additionally asserts that his current neck and 
cervical spine problems, as well as pseudoclaudication 
affecting both legs, were proximately caused by the low back 
injury. 

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Veteran was 
provided with this information in a letter of April 2004, 
prior to the initial adjudication of his claims.  The VA is 
also required to inform the Veteran of how the VA assigns 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  This information was 
provided in a letter of July 2009, prior to the most recent 
adjudication of the claims.  

The service treatment records contained in the Veteran's 
claims file are minimal, essentially consisting of reports 
reflecting his entrance medical examination, and two 
different discharge medical examinations.  The medical 
history portion of the discharge examination contains a 
notation that the Veteran had treatment for a back injury in 
July 1969 at the 39th Field Hospital in Wurzburg, Germany.  
Multiple and exhaustive efforts to obtain records reflecting 
such a back injury have been undertaken.  Inquiries made by 
the Veteran's United States Congressman yielded a clinical 
record coversheet, reflecting a hospital admission in 
September 1969 for duodenal stasis, but nothing in July or 
relating to a back problem.  Several other inquiries to the 
National Personnel Records Center and to the 39th Field 
Hospital itself received negative responses for additional 
records, either outpatient or inpatient.  Based upon these 
documented efforts, the Board concludes that further efforts 
to obtain service treatment records corroborating the 
Veteran's history would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).

The Veteran's private medical records dated subsequent to 
2000 have been obtained in support of his claims.  Efforts to 
obtain earlier records more proximate to service have been 
unsuccessful, as they no longer exist.  See 38 C.F.R. 
§ 3.159(c)(1).  He and his representative have presented 
relevant written argument in support of his claims and he 
testified in support of his claims during an April 2009 
hearing on appeal.  Pursuant to the Board's remand, he was 
provided with a VA examination for purposes of compensation.  

We are satisfied that all relevant and obtainable evidence 
pertaining to the issues decided herein has been obtained.  
All relevant records and contentions have been carefully 
reviewed.  Thus, the Board concludes that VA has satisfied 
its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

As noted above, reports of routine service medical 
examinations conducted in March 1968, December 1969, and 
January 1970 are contained in the Veteran's claims file.  
Upon clinical examination, the Veteran's spine and 
musculoskeletal system were deemed to have been normal during 
each examination.  Although in January 1970, the Veteran 
reported that he had had recurrent back pain, had worn a back 
brace, and had experienced leg cramps, in addition to noting 
treatment for a back injury in July 1969, there is no further 
comment regarding his back, and no medical explanation as to 
the back or leg complaints recorded on the report.  There is 
no further indication of any neck complaints or leg problems 
whatsoever on any of these reports, as the Veteran's spine 
and lower extremities were deemed to have been normal.  

The Veteran has stated that he fell and hurt his low back in 
service, and that he has experienced pain in the low back 
region since that time.  His wife, various family members, 
and his co-workers have submitted statements regarding his 
constant and long-standing low back pain, and their 
recollections of the multiple post-service surgeries he has 
undergone.  We find the Veteran's statements, testimony, and 
the written statements submitted by his family and co-workers 
to be credible as to each individual's recollection.  Thus, 
we accept the Veteran's statement that he fell and injured 
his back during service, despite the absence of corroborating 
contemporaneous evidence.  We also accept the Veteran's 
assertion of continuous pain since the fall.  

However, we cannot use this lay evidence to substantiate his 
assertion that an injury caused during the fall in July 1969 
necessitated two subsequent low back surgeries during the 
1970s, and another surgery on the low back in 2003.  It is 
unfortunate that no contemporaneous medical records 
reflecting the Veteran's treatment in service and the 1970s 
surgical procedures are available, as this information would 
considerably aid the Board in its review.  Although the 
Veteran is shown to have had some medical training during the 
course of his duties in service, as he testified during the 
hearing on appeal that his military assignment was assisting 
eye doctors in fitting glasses, this training is not of the 
intensity or subject matter which would provide the expertise 
or render him competent to differentiate the cause(s) of his 
back pain, or to authoritatively identify the medical 
characteristics of his symptoms.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

To resolve these questions, the Board requested that the 
veteran be provided with a VA compensation examination.  Such 
an examination was provided in August 2009 and was conducted 
by a physician who is an orthopedic spinal surgeon and a 
clinical associate professor of neurosurgery.  The examiner 
reviewed the Veteran's service medical records and the 
records reflecting his 2003 lumbar spine and 2004 cervical 
spine surgeries in addition to performing a clinical 
examination of the veteran.  The examiner concluded that the 
Veteran's 1972 lumbar spine surgery was most likely performed 
to remedy a case of congenital spondylolysis which became 
symptomatic after service.  According to the examiner, such a 
congenital disorder would not have been noted during the type 
of examination performed for purposes of induction and 
separation from service, absent X-ray testing.  With regard 
to the Veteran's cervical spine, the examiner noted the 
report of a 2000 X-ray, performed prior to the 2004 cervical 
spine surgery, showing a congenital fusion at the C2-3 level, 
and opined that in addition to the congenital fusion, the 
Veteran's cervical spine problems were likely age-related.  
Lastly, the examiner opined that the Veteran's bilateral leg 
pain was not related to the in-service fall.

Assuming that the Veteran had a congenital spondylolysis 
which was undetected during service, the Board observes that 
although congenital or developmental defects are not 
considered diseases or injuries within the meaning of 
applicable legislation, service connection may be granted for 
disability resulting from superimposed injury during service.  
See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 (July 18, 
1990).  However, it is not shown that the Veteran's 1969 fall 
caused such an injury.  

In summary, the preponderance of the evidence is against the 
Veteran's claim that his currently-shown low back, cervical 
spine, and leg problems are related to service in any way.  
The evidence simply does not show that he sustained a 
permanent injury in the 1969 fall to include an aggravation 
of a pre-existing congenital spondylolysis defect, and does 
not link any currently-shown disability to the fall.  
Although his leg pain has been linked in part to his low back 
surgery, as service connection is inappropriate for the low 
back, secondary service connection for the legs is equally 
inappropriate.  In fact, in the absence of any service-
connected disability, secondary service connection for any 
disability is legally precluded.  As arthritis is not shown 
to have become manifest within the year following the 
Veteran's discharge from service, service connection for 
arthritis cannot be presumed under law.  In the absence of 
any substantiated connection between the Veteran's current 
disabilities and service, service connection must be denied.


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine/neck disability is 
denied.

Service connection for a bilateral leg disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


